 

 

Case 1:20-mj-00355 Document 1 Filed on 05/03/20 in TXSD Page 1 of 1

AOOT (Rev, 12/03) Crimitial Complaint

FELONY

AUSA

 

UNITED STATES DISTRICT COURT

 

Southein District Of Texas Brownsville Division

 

UNITED STATES OF AMERICA
¥S.
Marco, Antonio VELA-Cardenas

A036 750 703 ‘Mexico
AKA Marto. VELA,Marcéo Antonio VELA

I, the undersigned complainant staté-that the following-is true and correct to the best of my

knowledge and belief: ‘On or about May. 02,2020 sin
the Southern District Of Texas

Case Number: 1:20-MJ- 355

CRIMINAL COMPLAINT

United States District Court
Southern District of Texas

FILED
MAY ~ 8 2020

David J. Bradley, Clerk of Court
Canteroir County, in

defendani(s)

 

an alietr who had previdusly been denied admission, excluded, deported, or removed, knowingly and-unlawfully was:present in
the United States having been found in Cameron County,, Texas, the said defendant: having not obtained the consent of the
Attorey General or the Sécretary of the Department of Homeland Security to.reapply for.admission into the United. States,

in violation of Title 8
1 further state that I am_a(n): ‘Border Patrol Agent

following facts:

United States Code, Section(s)

1326(a)( L(b)CL)

and that this complaint is based’on the:

The defendant was encountered by Border Patrol Agents conducting Linetwatch operations near Brownsville, Texas on May 02,
2020: The defendant is.a citizen and national of Mexico who was previously deported, excluded or removed from the United
States on November 16, 2011. The defendant was:convicted of Distribution of Cocaine and Aiding and Abetting on August 6,
-2008. Record checks revealed that'the.defendant has pot applied for-permissién froin’ the proper Authorities to re-enter the

‘United .States,

The defendant had $200 Mexican pesos in his possession at the time of his.arrest.

Continued on the attached sheet and made a part of this complaint:

Submitted by reliable electronic means, sworn to, signature attested
‘telephonically per Fed.R:Crim.P.4.1, and probable cause found on

May 03,2020 : at
Date

Ronald G. Morgan
Name of Judge

U.S. Magistrate. Judge
‘Tite of Judge

 

 

Signature ofComplainant
Petets#n, Clayton E. _ Border Patrol Agent

Printed Name-of Comphiinant

Brownsville, Texas
City/State

LowstiPifog —

Signature-of Judge
